                        1

                        2

                        3

                        4

                        5

                        6

                        7

                        8                        UNITED STATES DISTRICT COURT
                        9                      CENTRAL DISTRICT OF CALIFORNIA
                       10

                       11   TIMELY INVENTIONS, LLC, a                Case No. 2:17-cv-08853-AB-RAO
                            Delaware Limited Liability Company,
Menlo Park, CA 94025




                       12
4300 Bohannon Drive




                                        Plaintiff,                   Scheduling Conference:
                       13                                            DATE: June 15, 2018
                                  vs.                                TIME: 10:00 a.m.
Suite 230




                       14                                            CTRM: 7B
                            3M COMPANY, a Delaware
                       15   Corporation,
                                                                     Hon. André Birotte Jr.
                       16               Defendant.
                       17
                                               STIPULATED PROTECTIVE ORDER
                       18

                       19         This matter being before the Court and the Court being sufficiently advised
                       20
                            that Plaintiff Timely Inventions, LLC (“Timely”) and Defendant 3M Company
                       21
                            (“3M”) (collectively the “Parties” and each a “Party”) in the above captioned
                       22

                       23   litigation (“Action”) are in agreement, IT IS HEREBY ORDERED AS
                       24
                            FOLLOWS:
                       25
                                  //
                       26

                       27         //

                       28         //
                        1   I.    SCOPE OF PROTECTED INFORMATION
                        2         In the course of discovery in this action, the parties may be required to
                        3   produce information that constitutes, in whole or in part, protected information
                        4   such as trade secrets, non-public research and development, commercial or
                        5   financial information, or other information that may cause harm to the producing
                        6   party or a non-party if disclosed to others. The parties anticipate production of
                        7   the following categories of protected information: trade secrets and confidential
                        8   information, including but not limited to: information relating to research,
                        9   development, testing of, and plans for, a party’s existing and proposed future
                       10   products; information relating to the processes, apparatus, or analytical techniques
                       11   used by a party; engineering specifications, schematics, drawings, and documents
Menlo Park, CA 94025




                       12   that describe in detail the design and structure of software and hardware, software
4300 Bohannon Drive




                       13   code and related files; business plans, marketing strategies, customer identities,
Suite 230




                       14   requirements, and lists, and other business and financial information of a party;
                       15   product and proposed product specifications; designs, drawings, and other visual
                       16   depictions; manufacturing techniques and processes, material costs, sources of
                       17   materials; information relating to patent applications which have not been made
                       18   available to the public; and other information that a party has a reasonable basis
                       19   to believe could be used by a competitor to harm its business.
                       20   I.    DESIGNATION OF PROTECTED INFORMATION
                       21         A.     Scope:   This Order governs the production and handling of any
                       22   protected information in this action.      Any party or non-party who produces
                       23   protected information in this action may designate it as “Confidential” or
                       24   “Attorneys’ Eyes Only” consistent with the terms of this Order. “Designating
                       25   Party” means the party or non-party who so designates the protected information;
                       26   “Receiving Party” means the party or non-party to whom such information was
                       27   produced or disclosed. Whenever possible, the Designating Party must designate
                       28   only those portions of a document, deposition, transcript, or other material that

                                                                      1
                                                                  105666507_1
                        1   contain the protected information and refrain from designating entire documents.
                        2   Regardless of any designations made hereunder, the Designating Party is not
                        3   otherwise restricted from use or disclosure of its protected information outside of
                        4   this action. In addition, any party may move to modify or seek other relief from
                        5   any of the terms of this Order, at any time regardless of the status of the action, if
                        6   it has first tried in writing and in good faith to resolve its needs or disputes with
                        7   the other party(ies) pursuant to the terms of this Order.
                        8         B.       Application to Non-Parties: Before a non-party is given copies of
                        9   designated information as permitted hereunder, it must first sign the
                       10   acknowledgment to be bound to these terms that is attached hereto as Exhibit A;
                       11   if it fails to do so, the parties to this action must resolve any such dispute before
Menlo Park, CA 94025




                       12   making disclosure of designated information as permitted hereunder to the non-
4300 Bohannon Drive




                       13   party. If a non-party wishes to make designations hereunder, it must first sign the
Suite 230




                       14   acknowledgment to be bound to these terms that is attached hereto as Exhibit A.
                       15         C.       Timing and Provisional Protection: Designations may be made at
                       16   any time. To avoid potential waiver of protection hereunder, the Designating
                       17   Party should designate information at the time of production or disclosure,
                       18   including on the record during the taking of any testimony. Deposition testimony
                       19   will be deemed provisionally protected for a period of 30 days after the transcript
                       20   is released to the parties by the court reporter, although the parties may agree at
                       21   any time to different timelines of provisional protection of information as
                       22   Confidential or Attorneys’ Eyes Only as part of one or more specific depositions.
                       23   To retain any designations beyond the provisional period, a Designating Party
                       24   must designate specific pages and lines of deposition testimony before the
                       25   provisional period has expired. Such designations must be made in writing so that
                       26   all counsel and court reporters may append the designation to all copies of the
                       27   transcripts.
                       28         D.       Manner of Designation: Information may be designated hereunder

                                                                      2
                                                                  105666507_1
                        1   in any reasonable manner or method that notifies the Receiving Party of the
                        2   designation level and identifies with specificity the information to which the
                        3   designation applies. If made orally, the Designating Party must promptly confirm
                        4   in writing the designation. Whenever possible, the Designating Party should
                        5   stamp, affix, or embed a legend of “CONFIDENTIAL” or “ATTORNEYS’
                        6   EYES ONLY” on each designated page of the document or electronic image.
                        7         E.     Designating Information “Attorneys’ Eyes Only.” Only information
                        8   or items that if disclosed to another Party or Non-Party would create a substantial
                        9   risk of serious harm that could not be avoided by less restrictive means may be
                       10   designated Attorneys’ Eyes Only. For example, this designation may be applied
                       11   to information constituting trade secrets; information relating to research,
Menlo Park, CA 94025




                       12   development, testing of, and plans for, a party’s existing and proposed future
4300 Bohannon Drive




                       13   products; information relating to the processes, apparatus, or analytical techniques
Suite 230




                       14   used by a party; engineering specifications, schematics, drawings, and documents
                       15   that describe in detail the design and structure of software and hardware, software
                       16   code and related files; business plans; marketing strategies and other financial
                       17   information of a party; specifications of unreleased or unannounced products;
                       18   information relating to patent applications which have not been made available to
                       19   the public; and other information that if disclosed to a party or non-party would
                       20   create a substantial risk of serious harm. The parties will make every good-faith
                       21   effort not to designate information that was previously disclosed to another party
                       22   as Attorneys’ Eyes Only, including without limitation information constituting
                       23   the alleged trade secrets and proprietary information at issue in this suit. In the
                       24   event such information is inadvertently designated Attorneys’ Eyes Only, the
                       25   Designating Party will reduce the designation to Confidential within 5 days of
                       26   receiving notice of the improper designation. In the event that a Receiving Party
                       27   believes, in good faith, that information was inadvertently designated Attorneys’
                       28   Eyes Only, and provides the Designating Party with notice to that effect, if within

                                                                     3
                                                                 105666507_1
                        1   5 days of receiving such notice the Designating Party does not agree to reduce the
                        2   designation to Confidential, it must state its reason for not doing so in writing. If
                        3   the Receiving Party still believes that the designation is improper, it may seek
                        4   resolution of the dispute by the Court.
                        5   II.    CHALLENGES TO DESIGNATED INFORMATION
                        6          In the event that a Receiving Party disagrees at any time with any
                        7   designation(s) made by the Designating Party, the Receiving Party must first try
                        8   to resolve such challenge in good faith on an informal basis with the Designating
                        9   Party. The Receiving Party must provide written notice of the challenge and the
                       10   grounds therefor to the Designating Party, who must respond in writing to the
                       11   challenge within 15 days. At all times, the Designating Party carries the burden
Menlo Park, CA 94025




                       12   of establishing the propriety of the designation and protection level. Unless and
4300 Bohannon Drive




                       13   until the challenge is resolved by the parties or ruled upon by the Court, the
Suite 230




                       14   designated information will remain protected under this Order. The failure of any
                       15   Receiving Party to challenge a designation does not constitute a concession that
                       16   the designation is proper or an admission that the designated information is
                       17   otherwise competent, relevant, or material.
                       18   III.   LIMITED ACCESS/USE OF PROTECTED INFORMATION
                       19          A.    Restricted Use: Information that is produced or exchanged in the
                       20   course of this action and designated under this Order may be used solely for the
                       21   preparation, trial, and any appeal of this action, as well as related settlement
                       22   negotiations, and for no other purpose, without the written consent of the
                       23   Designating Party. No designated information may be disclosed to any person
                       24   except in accordance with the terms of this Order. All persons in possession of
                       25   designated information agree to exercise reasonable care with regard to the
                       26   custody, use, or storage of such information to ensure that its confidentiality is
                       27   maintained. This obligation includes, but is not limited to, the Receiving Party
                       28   providing to the Designating Party prompt notice of the receipt of any subpoena

                                                                      4
                                                                  105666507_1
                        1   that seeks production or disclosure of any designated information and consulting
                        2   with the Designating Party before responding to the subpoena.                Any use or
                        3   disclosure of Confidential or Attorneys’ Eyes Only information in violation of the
                        4   terms of this Order may subject the disclosing person or party to sanctions.
                        5         B.     Access to “Confidential” Information: The parties and all persons
                        6   subject to this Order agree that information designated as “CONFIDENTIAL”
                        7   may only be accessed or reviewed by the following:
                        8                1. The Court, its personnel, court reporters, and any trier of fact
                        9                   (including any jury);
                       10                2. Counsel for any party in this action, their office associates, legal
                       11                   assistants, and stenographic and clerical employees who are
Menlo Park, CA 94025




                       12                   informed of the duties hereunder;
4300 Bohannon Drive




                       13                3. Persons shown on the face of the document to have authored or
Suite 230




                       14                   received it;
                       15                4. The parties, including their employees who are actively engaged
                       16                   in assisting counsel with respect to this litigation;
                       17                5. Experts or consultants employed by the parties or their counsel
                       18                   for purposes of this action, so long as each such expert or
                       19                   consultant has signed the acknowledgment to be bound to these
                       20                   terms that is attached hereto as Exhibit A; and
                       21                6. Other witnesses or persons with the Designating Party’s written
                       22                   consent or by court order.
                       23         C.     Access to “Attorneys’ Eyes Only” Designations: The parties and all
                       24   persons    subject   to   this Order     agree        that   information   designated   as
                       25   “ATTORNEYS’ EYES ONLY” may only be accessed or reviewed by the
                       26   following:
                       27                1. The Court, its personnel, court reporters, and any trier of fact
                       28                   (including any jury);

                                                                        5
                                                                    105666507_1
                        1               2. Counsel for any party in this action, their office associates, legal
                        2                  assistants, and stenographic and clerical employees who are
                        3                  informed of the duties hereunder;
                        4               3. Experts or consultants employed by the parties or their counsel
                        5                  for purposes of this action, so long as each such expert or
                        6                  consultant has executed Exhibit A to this Stipulated Protective
                        7                  Order. Should a party desire to engage an expert or consultant
                        8                  who falls into this category, prior to disclosing any
                        9                  “ATTORNEYS’ EYES ONLY” information, the party seeking to
                       10                  engage the expert or consultant must provide to all other parties
                       11                  in writing the name and current employer of the expert or
Menlo Park, CA 94025




                       12                  consultant; a current Curriculum Vitae; and a signed copy of
4300 Bohannon Drive




                       13                  Exhibit A hereto. Within five (5) business days, any party that has
Suite 230




                       14                  a good faith objection to the disclosure of its “ATTORNEYS’
                       15                  EYES ONLY” information to the expert or consultant shall
                       16                  convey its objection in writing, including the basis for such
                       17                  objection. The parties shall confer promptly in an effort to resolve
                       18                  such objections. If the parties are unable to resolve their dispute,
                       19                  the objecting party shall within seven (7) business days file a
                       20                  motion for a protective order to prevent disclosure to the expert or
                       21                  consultant; and
                       22               4. Other witnesses or persons to whom the Designating Party agrees
                       23                  in writing in advance of disclosure or by court order.
                       24         D.    Disclosure of Witness Acknowledgments: If the Designating Party
                       25   provides to the Court evidence of breach of this Order via unauthorized leak of
                       26   designated information, the Court may require an in camera production of all
                       27   acknowledgments held by a Receiving Party in order to determine breach and
                       28   consider enforcement of this Order.

                                                                      6
                                                                  105666507_1
                        1         E.     Non-Waiver Effect of Designations: Neither the taking of, nor the
                        2   failure to take, any action to enforce the provisions of this Order, nor the failure to
                        3   object to any designation, will constitute a waiver of any party’s claim or defense
                        4   in this action or any other action or proceeding, including but not limited to a
                        5   claim or defense that any designated information is or is not confidential, is or is
                        6   not entitled to particular protection, or embodies or does not embody information
                        7   protectable by law.
                        8         F.     In-Court Use of Designated Information: If information designated
                        9   pursuant to this Order will or may be offered in evidence at a hearing or trial, then
                       10   the offering party must give advance notice to the party or non-party that
                       11   designated prior to offering the information so that any use or disclosure may be
Menlo Park, CA 94025




                       12   addressed in accordance with the Court’s case-management or other pre-trial
4300 Bohannon Drive




                       13   order, or by a motion in limine.
Suite 230




                       14      Nothing in this Order shall be construed as a waiver by a party of any
                       15   objections that may be raised as to the admissibility at trial of any evidentiary
                       16   materials.
                       17   IV.   CLAW-BACK REQUESTS
                       18         A.     Failure to Make Designation: If, at any time, a party or non-party
                       19   discovers that it produced or disclosed protected information without designation,
                       20   it may promptly notify the Receiving Party and identify with particularity the
                       21   information to be designated and the level of designation (the claw-back
                       22   notification). The Receiving Party may then request substitute production of the
                       23   newly-designated information.       Within 30 days of receiving the claw-back
                       24   notification, the Receiving Party must (1) certify to the Designating Party it has
                       25   appropriately marked or, if substitute production has been requested, destroyed
                       26   all unmarked copies that it received, made, and/or distributed; and (2) if it was
                       27   practicably unable to mark or destroy any information because disclosures
                       28   occurred while the Receiving Party was under no duty of confidentiality under the

                                                                       7
                                                                   105666507_1
                        1   terms of this Order regarding that information, the Receiving Party must
                        2   reasonably provide as much information as practicable to aid the Designating
                        3   Party in protecting the information, consistently with the Receiving Party’s
                        4   attorney-client, work-product, and/or trial-preparation privileges. The Receiving
                        5   Party will make reasonable efforts to cooperate with the Designating Party to
                        6   protect such information.
                        7         B.     Inadvertent Production of Privileged Information: Inadvertent
                        8   disclosure of information subject to the attorney-client privilege, work-product
                        9   immunity, or any other applicable privilege or immunity shall not constitute a
                       10   waiver of such privilege(s). Pursuant to Rule 502(d) of the Federal Rules of
                       11   Evidence, the Court hereby orders that the attorney-client privilege or work
Menlo Park, CA 94025




                       12   product protection is not waived by disclosure connected with the above-
4300 Bohannon Drive




                       13   referenced matter and any such disclosure is also not waived in any other Federal
Suite 230




                       14   or State proceeding. If, at any time, a party discovers that it produced information
                       15   that it reasonably believes is subject to protection under the attorney/client, work-
                       16   product, or trial-preparation privileges, then it must promptly notify each
                       17   Receiving Party of the claim for protection, the basis for it, amend its privilege
                       18   log accordingly, and comply with Fed. R. Civ. P. 26(b)(5). Whenever possible,
                       19   the producing party must produce substitute information that redacts the
                       20   information subject to the claimed protection.         The Receiving Party must
                       21   thereupon comply with Fed. R. Civ. P. 26(b)(5) as to the information subject to
                       22   the claimed protection..
                       23   V.    DURATION/CONTINUED RESTRICTIONS
                       24         A.     Handling of Designated Information Upon Conclusion of Action:
                       25   Upon conclusion of this action, including all appeals, the Designating Party(ies)
                       26   is/are responsible for ensuring that any party or person to whom the party shared
                       27   or disclosed designated information in this action returns or destroys all of its
                       28   copies, regardless of the medium in which it was stored. Within 60 days after the

                                                                      8
                                                                  105666507_1
                        1   later of dismissal of this action or expiration of all deadlines for appeal, the
                        2   Receiving Party(ies) must certify to each Designating Party that all designated
                        3   information hereunder has been destroyed by all parties and witnesses for whom
                        4   that party is responsible. No witness or party may retain designated information
                        5   that it received from any other party or non-party under this Order; only counsel
                        6   of record are the authorized agents who may retain one copy for their respective
                        7   legal files, and who must also describe to the Designating Party the extra steps
                        8   taken to seal its legal file containing paper and/or electronic copies of the
                        9   designated information so that it is not accessed, used, or disclosed inconsistently
                       10   with the obligations under this Order. This provision does not apply to the Court
                       11   or Court staff.
Menlo Park, CA 94025




                       12         B.      Continued Restrictions Under this Order:          The restrictions on
4300 Bohannon Drive




                       13   disclosure and use of confidential information survive the conclusion of this
Suite 230




                       14   action.
                       15         C.      Modification: Either party may seek modification of this Order by
                       16   the Court at any time for good cause if that party has first tried in writing and in
                       17   good faith to resolve its needs or disputes with the other party(ies) pursuant to the
                       18   terms of this Order.
                       19   VIII. REQUESTS TO SEAL
                       20                     A. Filing Documents Under Seal: The parties shall comply with
                       21              the Local Rules when filing material designated as protected
                       22              information pursuant to this order. Over-redaction of documents sought
                       23              to be maintained under seal may result in the denial of a motion to seal.
                       24                     B. Challenging “Confidential” or “Attorneys’ Eyes Only”
                       25              Designations: Prior to the filing of any motion seeking to challenge the
                       26              designation of information as “Confidential” or “Attorneys’ Eyes Only”
                       27              as set forth in Section IV above, the parties will request a telephonic
                       28              conference with the Magistrate Judge to discuss the issue, following

                                                                       9
                                                                   105666507_1
                        1            which the contesting party may move for an order removing or altering
                        2            the “Confidential” or “Attorneys’ Eyes Only” designation with regard to
                        3            such document(s).
                        4

                        5
                            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
                        6

                        7   DATED: October 2, 2018

                        8

                        9
                            _______________________________________
                       10

                       11   HON. ROZELLA A. OLIVER
                            United States Magistrate Judge
Menlo Park, CA 94025




                       12
4300 Bohannon Drive




                       13
Suite 230




                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28

                                                                   10
                                                               105666507_1
